UNITED STATES DISTRJCT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

THOMAS GILES,

                                                   Plaintiff,              _lQ____Civ. 04082   (PAC)

                         - against -                                       DEFAULT JUDGMENT


THE SELECT 7 LLC
                                                   Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    This action having been connnenced on 5/28/2020                   by the filing of the

Sunnnons and Complaint, and a copy of the Sunnnons and Complaint having been personally

served on the defendant(s) The Select 7 LLC on 2/16/2021

 by (STATE SPECIFICALLY HOW SERVICE WAS MADE ON DEFENDANT) personal

service on Andy Smith, agent authorized to accept service on Defendant's behalf.and a proof of

service having been filed on 3/3/2021 and the defendant not having answered the Complaint, and

the time for answering the Complaint having expired, it is

                    ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment

against defendant in the liq uidated amountof$23 l 0.00 plus costs and disbursements of this

action in the amount of $440.00 amounting in all to $2750.00.

Dated: New York, New York
         July 6, 2021

                                                                                   U.S.D.J.




SDNY Web 5/99
